IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


DAVID HATCHIGIAN,                     : No. 379 EAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
THE CONNELLY FIRM,                    :
                                      :
                     Respondent       :


                                   ORDER


PER CURIAM

      AND NOW, this 25th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.